Citation Nr: 0922447	
Decision Date: 06/15/09    Archive Date: 06/23/09

DOCKET NO.  08-13 115	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an effective date earlier than March 30, 1998 
for the assignment of a 100 percent schedular rating for 
service-connected cognitive disorder secondary to traumatic 
brain injury (TBI).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and wife


ATTORNEY FOR THE BOARD

J. Horrigan 


INTRODUCTION

The Veteran served on active duty from February 1963 to May 
1964. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in February 2006 of a 
Department of Veterans Affairs (VA) Regional Office (RO) that 
assigned a 100 percent schedular rating for service-connected 
cognitive disorder secondary to traumatic brain injury, 
effective March 30, 1998.  

In April 2009 the Veteran testified at a Board 
videoconference hearing before the undersigned.  A transcript 
of this proceeding is associated with the claims folder. 

It appears from the record that the Veteran is claiming clear 
and unmistakable error in a February 1965 rating decision 
that reduced the evaluation for his psychiatric disability 
from 100 percent to 70 percent disabling. This matter has not 
been developed and certified for appeal and is referred to 
the RO for all appropriate action.  


FINDING OF FACT

1.  After being provided timely notification of a December 
1986 Board decision, which continued a 50 percent evaluation 
for service-connected cognitive disorder, the Veteran did not 
perfect an appeal of this claim.

2.  On March 30, 1998 the Veteran submitted an Income -Net 
Worth and Employment Statement (VA Form 21-527) which showed 
that the Veteran was not in receipt of any monthly income and 
thus appeared to be unemployed.    

3.  It is not factually ascertainable from the evidence of 
record that the Veteran was entitled to a 100 percent 
disability rating for service-connected cognitive disorder 
secondary to traumatic brain injury (TBI) prior to March 30, 
1998.


CONCLUSION OF LAW

The criteria for an effective date earlier than March 30, 
1998, for the assignment of a 100 percent rating for service-
connected cognitive disorder secondary to TBI have not been 
met. 38 U.S.C.A.  §§ 5110, 5111 (West 2002); 38 C.F.R. §§ 
3.31, 3.400, 3.401 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran is seeking entitlement to an effective date 
earlier than March 30, 1998 for the assignment of a 100 
percent schedular rating for service-connected cognitive 
disorder secondary to traumatic brain injury.  Specifically, 
the Veteran contends that he is entitled to a 100 percent 
disability rating from May 15, 1964, the day after his 
discharge from service and the effective date for his award 
of service connection for a cognitive disorder.   

Factual Background

The Veteran's service treatment records reflect treatment for 
chronic brain syndrome following a June 1963 automobile 
accident.  In a June 1964 rating decision the RO granted 
service connection for chronic brain syndrome associated with 
brain trauma and assigned a 100 percent rating under 
paragraph 28 of the 1945 rating schedule from May 15, 1964.  
In a February 1965 rating decision the RO reduced the 
evaluation for the Veteran's chronic brain syndrome to 70 
percent disabling, effective May 1, 1965.  By rating decision 
dated in July 1984 the RO reduced the evaluation for chronic 
organic brain syndrome to 50 percent disabling, effective 
October 1, 1984 and this rating was upheld by the Board in a 
decision dated in December 1986.  
  
On March 30, 1998 the Veteran submitted an Income -Net Worth 
and Employment Statement (VA Form 21-527) which showed that 
the Veteran was not in receipt of any monthly income and thus 
appeared to be unemployed.    

Following a September 1998 VA psychiatric examination the VA 
examining physician commented that the Veteran's cognitive 
problems rendered him unemployable. 

Legal Criteria

The effective date of an award based on a claim for increase 
of compensation "shall be fixed in accordance with the facts 
found, but shall not be earlier than the date of receipt of 
application therefor."  38 U.S.C.A. § 5110(a).  VA 
regulations provide that the effective date for increases 
shall be the "date of receipt of claim or date entitlement 
arose, whichever is later."  38 C.F.R. § 3.400(o)(1).  

The law provides an exception to this general rule governing 
claims "for increase" which exception governs awards "of 
increased compensation."  38 U.S.C.A. § 5110(a), (b)(2).  If 
the evidence shows that the increase in disability occurred 
prior to the date of receipt of claim, the RO may assign the 
earliest date as of which it is ascertainable that the 
increase occurred as long as the claim for the increased 
disability rating was received within a year of the date that 
the increase occurred.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 
3.400(o)(2). 

Thus, determining whether an effective date assigned for an 
increased rating is correct or proper under the law requires 
(1) a determination of the date of the receipt of the claim 
for the increased rating and (2) a review of all the evidence 
of record to determine when an increase in disability was 
"ascertainable."  Hazan v. Gober, 10 Vet. App. 511 (1992). 

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of doubt is afforded the claimant.  38 U.S.C.A. 
§ 5107(b).

A claim is "a formal or informal communication in writing 
requesting a determination of entitlement or evidencing a 
belief in entitlement to a benefit."  38 C.F.R. § 3.1(p).  

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA, 
from a claimant, his or her duly authorized representative, a 
Member of Congress, or some person acting as next friend of a 
claimant who is not sui juris may be considered an informal 
claim.  Such informal claim must identify the benefit sought.  
38 C.F.R. § 3.155.  

A report of examination or hospitalization which meets 
certain requirements will be accepted as an informal claim 
for benefits if the report relates to a disability which may 
establish entitlement.  38 C.F.R. § 3.157(a).  Once a formal 
claim for compensation has been allowed, receipt of a report 
of examination or hospitalization at a VA hospital will be 
accepted as an informal claim for increased benefits.  38 
C.F.R. § 3.157(a), (b).  When the reports relate to 
examination or treatment of a disability for which service 
connection has previously been established, the date of 
outpatient or hospital examination or the date of admission 
to a VA or uniformed services hospital will be accepted as 
the date of receipt of claim.  38 C.F.R. § 3.157(b)(1).

Analysis

As above, the Board upheld a 50 percent evaluation for the 
Veteran's cognitive disorder in a decision dated in December 
1986.  While the Veteran was provided notice of this decision 
he did not perfect an appeal.  As such, the Board decision of 
December 1986 is final. 38 U.S.C.A. § 7104(b).  Thereafter, 
the first claim for an increased rating for this disability 
was received by the RO on March 30, 1998.  There is nothing 
in the record, either correspondence from the Veteran or his 
representative or pertinent treatment records, dated between 
December 1986 and March 30, 1998, which could be considered a 
claim for increased rating.  Thus, March 30, 1998 is the date 
of claim for increase.  38 C.F.R. § 3.157(b)(1).

38 C.F.R. § 3.400(0)(2) provides that the effective date with 
respect to an increase in disability will be the earliest 
date as of which it is factually ascertainable that an 
increase in disability had occurred of a claim is received 
within 1 year from such date, otherwise the date of receipt 
of claim.  Thus, the question for consideration is whether an 
increased rating prior to March 30, 1998 is possible.

The Veteran's cognitive disorder is currently rated under 38 
C.F.R. § 4.130, Diagnostic Code (DC) 9304.  Under that code, 
a 50 percent rating is assigned when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped, speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships. Id.

A 70 percent rating is warranted when there is occupational 
and social impairment with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and the inability to establish and maintain 
effective relationships. Id.

A 100 percent rating is warranted if there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; gross inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name. Id.

The Global Assessment of Functioning (GAF) is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health 
illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), 
citing the Diagnostic and Statistical Manual of Mental 
Disorders (4th ed.1994).  A GAF score of 41 to 50 is defined 
as denoting serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifter) or any serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job).  A score of 51 to 
60 is defined as indicating moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  See Carpenter v. Brown, 8 Vet. App. 240, 242- 244 
(1995).

The medical evidence of record does not indicate that between 
March 30, 1997, and March 30, 1998, the Veteran's cognitive 
disorder was manifest by symptomatology most nearly 
approximating the 100 percent rating criteria ultimately 
assigned in the February 2006 rating decision.  In fact, 
there are no clinical records dated between March 1997 to 
March 1998 that show treatment for the Veteran's cognitive 
disorder.  

Based on the foregoing, the Board concludes that an increase 
in the Veteran's cognitive disorder was not factually 
ascertainable during the period in question.  Therefore, the 
provisions of 38 C.F.R. § 3.400(0)(2) cannot serve as a basis 
for an earlier effective date here.  

As the exception provided in 38 C.F.R. § 3.400(0)(2) is thus 
inapplicable, the standard remains that of a comparison 
between the date of receipt of claim or the date entitlement 
arose, with the later of the two serving as the effective 
date.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(0).  

As previously noted, in this case the RO received the 
Veteran's Income -Net Worth and Employment Statement (VA Form 
21-527) which showed that the Veteran was not in receipt of 
any monthly income and thus appeared to be unemployed on 
March 30, 1998.  Thus, that date serves as the date of claim. 
Although the evidence of record does not reveal an exact date 
upon which the entitlement arose, the Board notes that such 
information is not required in order to conclude that the 
March 30, 1998 date selected by the RO is the earliest 
possible effective date.  The reason for this is that, if the 
entitlement arose prior to March 30, 1998 then the date of 
claim would be the later of the two, and hence the correct 
effective date as provided by 38 C.F.R. § 3.400(b)(2).  Any 
evidence showing that the entitlement occurred after March 
30, 1998, would not entitle the Veteran to an earlier 
effective date.

Although the Veteran contends that he has had totally 
disabling psychiatric symptoms ever since service, the 
effective date of the award of increased compensation is 
based on the date of claim or the date entitlement arose, 
whichever is later (emphasis added).  38 U.S.C.A. § 5110(a); 
38 C.F.R. § 3.400.  In this case, the earliest date of claim 
for an increased rating following the final December 1986 
Board decision upholding a 50 percent rating for organic 
brain syndrome was March 30, 1998.  The Board therefore finds 
that the preponderance of the evidence is against the claim 
for an effective date prior to March 30, 1998, the date of 
receipt of an Income -Net Worth and Employment Statement (VA 
Form 21-527)  construed as an informal claim for an increased 
rating for cognitive disorder secondary to traumatic brain 
injury 38 C.F.R. § 3.155(a).

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits, and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide VA and which information and evidence, if any, that 
VA will attempt to obtain on behalf of the claimant.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 
18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 
183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).  The notice should also address the rating criteria or 
effective date provisions that are pertinent to the 
appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

Complete notice was sent in February 2008 and the claim was 
readjudicated in an April 2008 statement of the case.  
Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  
Moreover, the record shows that the appellant was represented 
by a Veteran's Service Organization and its counsel 
throughout the adjudication of the claims.  Overton v. 
Nicholson, 20 Vet. App. 427 (2006).
  
VA has obtained VA outpatient treatment records, assisted the 
Veteran in obtaining evidence, afforded the Veteran physical 
examinations, and afforded the Veteran the opportunity to 
give testimony before the Board.  All known and available 
records relevant to the issues on appeal have been obtained 
and associated with the Veteran's claims file; and the 
Veteran has not contended otherwise.    


ORDER

An effective date earlier than March 30, 1998 for the 
assignment of a 100 percent schedular rating for service-
connected cognitive disorder secondary to traumatic brain 
injury is denied.





____________________________________________
APRIL MADDOX
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


